Citation Nr: 0737518	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for postoperative residuals of bilateral 
inguinal hernia has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for peritoneal adhesions, to include as a 
residual of in-service appendectomy, has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for hypertension (claimed as high blood 
pressure) has been received.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as a residual of in-service 
appendectomy.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946.

These matters initially came to the Board of Veterans Appeals 
(Board)  on appeal from a June 2005 rating decision in which 
the RO denied service connection for postoperative residuals 
of bilateral inguinal hernia, a hydrocele, peritonitis, 
peritoneal adhesions, and hypertension on the grounds that 
new and material evidence had not been received to reopen 
these claims; denied service connection for IBS and skin 
cancer; and denied a TDIU.  The veteran filed a notice of 
disagreement in June 2005, and the RO issued a statement of 
the case (SOC) on all issues except hypertension in July 
2005.  Later the same month, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).  In September 2005, the RO issued a SOC 
on the hypertension issue, and later the same month, received 
a substantive appeal as to that issue.

In September 2005, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.  During the hearing, the veteran 
withdrew from appeal his requests to reopen the claims for 
service connection for peritonitis and for a hydrocele.  In 
February 2006, the RO issued a supplemental SOC (SSOC) 
reflecting its continued denial of the remaining claims on 
appeal.

In April 2006, the veteran requested a Board hearing in 
Washington, D.C., but he withdrew that hearing request in 
writing in May 2006.  See 38 C.F.R. § 20.704(e) (2006).

In August 2006, a Deputy Vice Chairman of the Board granted 
the July 2006 motion of the veteran's representative to 
advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In an August 2006 decision, the Board determined that that 
new and material evidence had not been received to reopen the 
veteran's claims for service connection for postoperative 
residuals of bilateral inguinal hernia, for peritoneal 
adhesions, and for hypertension; denied his service 
connection claims for skin cancer and for IBS, and denied a 
TDIU.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 2007 
Order, the Court granted a joint motion for remand (filed by 
representatives for both parties), vacating the Board 
decision as to all of the matters denied, and remanding these 
matters to the Board for further proceedings consistent with 
the joint motion.

The Board notes that, although the RO had characterized one 
of the issues as service connection for hypertension, the 
veteran clearly stated that he wanted to reopen the 
previously denied claim for service connection for "high 
blood pressure" (see VA Form 21-4138 dated and received 
February 4, 2004).  The veteran has indicated that he is 
seeking service connection for peritoneal adhesions and for 
IBS as a residual of his in-service appendectomy.  Hence, the 
Board has recharacterized these matters consistent with the 
veteran's assertions.   

As a final preliminary matter, the Board notes that, in 
November 2007, the Board received additional evidence for 
consideration in connection with the claims on appeal.  In an 
accompanying brief, the veteran's attorney waived RO 
jurisdiction review of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).

The Board's decision on the claim for service connection for 
skin cancer is set forth below.  The remaining claims are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the service connection claim for skin cancer has 
been accomplished.

2.  The veteran has been diagnosed with skin cancer (basal 
cell carcinoma), and there is competent and persuasive 
evidence indicating that the veteran's skin cancer is related 
to in-service sun exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for skin cancer are met.  38 
U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA.   

Considering the claim for service connection for skin cancer 
on appeal in light of the above-noted legal authority, and 
given the Board's favorable disposition of the claim, the 
Board finds that all necessary notification and development 
action on this matter has been accomplished.

II. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2007).  Service connection may be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2007).  See also 38 U.S.C.A. § 1154 (West 2002).

The veteran asserts that his skin cancer is due to excessive 
sun exposure while serving in the South Pacific during World 
War II, which caused severe sunburn and blistering of his 
skin.  Specifically, he stated that, on one occasion, he was 
given orders to take one of the landing craft and a crew of 
four to reconnoiter an island north of Yap Island and to 
report back to the USS ONEIDA in preparation for the invasion 
of Iwo Jima in February 1945; that the landing craft's motor 
broke down on the way to the island; and that, since it was 
an open boat, they sat in the sun for about 12 hours and 
sustained heavy sun/skin damage, blisters and dehydration 
before being rescued.  Alternatively, the veteran contends 
that his skin cancer resulted from exposure to non-ionizing 
radiation in service through exposure to hazardous microwave 
and radio frequency radiation while performing his duties as 
a radar man. 

The veteran's service medical records are completely negative 
for complaints or diagnosis of, or treatment for, skin 
cancer.  Clinical findings for his skin were normal on his 
June 1946 separation examination..  Post-service, the report 
of a January 1949 reserves examination reflects normal skin; 
however, an annotation as to termination of the veteran's 
health record in March 1952 reveals that the veteran was not 
present for physical examination.

It was not until a March 1995 private pathology report that 
basal cell carcinoma of the skin of the veteran's left 
lateral orbit was diagnosed.  In July 1995, B.  R., M.D. 
performed microscopic controlled excision (MOHS) of a 
recurrent, large basal cell epithelium on the veteran's left 
shoulder.  In a September 2004 statement, Dr. B. R. indicated 
that he began treating the veteran in 1987, and had seen him 
at least once a year for the removal of large numbers of 
actinic keratoses and occasional basal cell skin cancers.  
This physician added that these lesions were entirely related 
to solar exposure, and that they might be related to 
ultraviolet exposure in the South Pacific during World War 
II.

In a May 2004 statement, the veteran's wife of 52 years at 
that time, indicated that from her personal observation her 
husband has suffered from service-connected residuals of skin 
cancer and radiation.

In a March 2005 response to the RO's request for information, 
an official of the U.S. Naval Dosimetry Center indicated that 
a review of a computer registry compiled from reports of 
occupational exposure to ionizing radiation made by U.S. 
Naval and Marine Commands and activities revealed no reports 
of occupational radiation exposure pertaining to the veteran.  
This official added that the U.S. Navy did not keep dosimetry 
records for personnel working with non-ionizing radiation, 
such as microwaves and radio frequency fields, because there 
were no known biological effects attributed to cumulative 
exposure, and because exposure to non-ionizing radiation had 
not been established as causing or contributing to the 
development of cancer, as a result of which there was no 
scientific basis for associating the veteran's prior work 
with radar with his development of skin cancer.

In August 2005, R. L., M.D. diagnosed basal cell carcinoma of 
the veteran's left shoulder.

In a September 2007 statement, the veteran's treating 
dermatologist, E A. M., M.D. noted that she had been 
following the veteran since August 2005 for skin examinations 
in view of his history of skin cancer and that he had had 
several basal cell skin cancers, and numerous actinic 
keratoses, which are most definitely related to sun exposure 
over one's lifetime.  She recounted that the veteran reported 
that he served in the Navy during World War II and had a 
history of excessive sun exposure and a severe sunburn when 
he was stationed in the South Pacific.  Dr. E. A. M. added 
that this type of exposure certainly can be responsible for 
skin cancers and pre-cancers that occur later in life.  She 
opined that the veteran's many skin cancers and pre-cancers 
are very likely related to the sun exposure and severe 
sunburns he had when he was younger, serving in the South 
Pacific.

The Board notes that the veteran's service personnel and 
medical records confirm that he served aboard ship as a radar 
man in the Pacific Theater during World War II.  The Board 
also notes that the veteran is competent to assert the 
occurrence of in-service excessive exposure to the sun, and 
resulting sunburn with blistering.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Thus, although there is no 
objective evidence to support a specific incident of 
excessive sun exposure in service, the Board accepts the 
appellant's assertions of in-service sun exposure and severe 
sunburn as credible and such exposure is consistent with the 
circumstances of his military service in the South Pacific.  

Accordingly, the remaining question is whether the 
appellant's current skin cancer is medically related to his 
military service-to specifically include the claimed 
excessive sun exposure while serving in the Navy.  

The Board notes that, when considered collectively, the 
September 2004 and September 2007 statements from his 
treating physicians-that the veteran's actinic keratoses and 
occasional basal cell skin cancers were entirely related to 
solar exposure and might be related to ultraviolet exposure 
in the South Pacific during World War II and that the 
veteran's many skin cancers and pre-cancers are very likely 
related to the sun exposure and severe sunburns he had when 
he was younger, serving in the South Pacific-clearly 
indicate that there exists a medical nexus between the 
appellant's current skin cancer and his active service.  As 
these opinions were based on treatment of the veteran and 
consideration of his medical history and assertions, the 
Board finds them probative of the medical nexus question.  
Significantly, there is no contrary medical opinion evidence 
of record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for service connection for skin cancer are 
met.  


ORDER

Service connection for skin cancer is granted.



REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on the 
matters remaining on appeal is warranted.

Initially, the Board notes that all notification action 
needed to fairly adjudicate the veteran's request to reopen 
the claims for service connection for postoperative residuals 
of bilateral inguinal hernia, for peritoneal adhesions, and 
for hypertension has not been accomplished.  

The veteran has not been provided any notice pertinent to his 
petitions to reopen claims for service connection for 
peritoneal adhesions and for hypertension.  While the veteran 
was provided notice of the appropriate legal definition of 
new and material evidence, and of the need to submit new and 
material evidence for service connection for postoperative 
residuals of bilateral inguinal hernia in an April 2004 
letter, a generic notice of this type is not sufficient, 
according to the recent decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Rather, the record must show that the 
veteran was provided pertinent notice under 38 U.S.C.A. § 
5103 which describes, "what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id, at 10.  In this case, the RO has not 
provided the veteran a specifically tailored notice 
explaining what is needed to reopen his claims for service 
connection for postoperative residuals of bilateral inguinal 
hernia, for peritoneal adhesions, and for hypertension, in 
light of the prior deficiency(ies) in these claims.

In this regard, the Board notes that, in a September 1977 
rating decision, the RO, inter alia, denied service 
connection for peritoneal adhesions as not shown by the 
evidence of record.  In a January 1979 decision, the Board, 
inter alia, denied service connection for postoperative 
residuals of bilateral inguinal hernia as not shown in 
service and as not causally related to any disability of 
service origin.  In a July 1979 rating decision, the RO 
denied service connection for hypertension as not incurred in 
or aggravated by service.  The RO has not informed the 
veteran of the reasons for its prior denials in September 
1977 and July 1979 and the Board denial in January 1979, and 
what specific information and evidence he would need to 
provide to reopen and establish service connection for the 
claimed disabilities.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, the RO should through VCAA compliant notice, 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims remaining on appeal, 
consistent with the points raised above.  The RO's notice to 
the appellant should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also invite the veteran to 
submit all evidence in his possession, and ensure that (in 
addition to the above), its notice for each claim meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).  

The Board also finds that specific additional development of 
the claims remaining on appeal is warranted.  
  

During his RO hearing, the veteran indicated that he is 
seeking service connection for bilateral inguinal hernia 
because he feels that this disability was misdiagnosed and 
treated as a hydrocele in service.  He also maintains that he 
received bilateral hernia surgery and treatment for 
peritoneal adhesions and hypertension at the U.S. Marine 
Hospital in Buffalo, New York, in late 1946 and early 1947.  
In an August 1978 response from the mayor's veterans 
information center, it was revealed that the U.S. Public 
Health Service might have information in its archives 
pertaining to the U.S. Marine Hospital once located at 2211 
Main Street in Buffalo, New York.  

In the joint motion, the parties pointed out that the RO did 
not attempt to obtain records from the U.S. Marine Hospital 
in Buffalo, pursuant to VA's duty to obtain relevant records 
from a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2).  Here, the Board finds that, not only should 
the RO contact the U.S. Public Health Service Hospital in 
Staten Island, New York and ask them to search its archives, 
but it should also ask the Department of the Navy, the Marine 
Historical Center and the National Archives and Records 
Administration (NARA) to search for hospital records 
pertaining to the veteran's treatment at the Buffalo U.S. 
Marine Hospital from June 1946 through December 1947.   

The record also reflects that the veteran received treatment 
at the West Haven, Connecticut VA Medical Center (VAMC).  
Except for VA examination reports, the only VA treatment 
records associated with the claims file are dated from August 
28, 1980 to July 20, 1998.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding VA treatment records from the 
West Haven VAMC, following the procedures prescribed in 
38 C.F.R. § 3.159(c) (2007) as regards requests for records 
from Federal facilities.

Specifically as regards the claim for service connection for 
IBS, the Board notes that, in the joint motion, the parties 
agreed that VA failed to provide an adequate medical 
examination to determine whether the veteran currently 
suffers from IBS due to the lack of diagnostic testing.  In 
this regard, the Board notes that the December 2005 VA 
examiner opined that she could not conclude that the veteran 
has IBS, based on the information provided and the lack of a 
recent colonoscopy.  The record also contains a March 1978 
private evaluation report reflecting that there was no 
question that the veteran had moderately severe IBS, an April 
2004 VA examination which was negative for findings or a 
diagnosis of IBS, and a September 2007 private forensic 
evaluation revealing an impression of probable IBS.  

As such, the Board finds that further examination to 
ascertain whether the veteran has IBS, and to obtain a 
medical opinion as to the relationship, if any, between any 
current IBS and service (to include the in-service 
appendectomy) is needed to resolve this claim.  See 38 C.F.R. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the veteran to undergo 
medical examination, by an appropriate physician (and with 
appropriate testing), at a VA medical facility.  The veteran 
is hereby advised that failure to report for the scheduled VA 
examination, without good cause, may well result in denial of 
the claim of service connection for IBS (as an original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the petitions to reopen and 
the claims veteran's petitions to reopen previously denied 
claims for service connection, the claim for service 
connection for IBS, and the claim for a TDIU.  If IBS is 
found on examination, the RO's readjudication of the claim 
should include consideration the alternative theories of 
entitlement for a grant of service connection raised by the 
record:  in-service incurrence, continuity of symptomatology, 
and causation or aggravation by the veteran's service-
connected residuals of an in-service appendectomy.

As a final note, the Board points out that, because the 
petitions to reopen previously claims for service connection 
and the claim for service connection claim for IBS could 
potentially impact the claim for a TDIU, the claims are 
inextricably intertwined with the claim for a TDIU and must 
be adjudicated by the RO prior the Board's adjudication of 
the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are inextricably intertwined if one claim 
could have significant impact on the other).  Hence, a Board 
decision on the TDIU claim, at this time, would be premature.

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO, via the AMC, for the following:

1.  The RO should undertake further 
efforts to obtain copies of the veteran's 
hospital records for treatment of 
bilateral inguinal hernia and for 
hypertension at the U.S. Marine Hospital 
in Buffalo, New York, during the period 
from June 1946 through December 1947, to 
include contacting the U.S. Public Health 
Service in Staten Island, New York, the 
National Archives and Records 
Administration (NARA), the Department of 
the Navy, and the Marine Historical 
Center.  In doing so, the RO should ask 
that the appropriate archives be 
searched.  

In contacting each records custodian (to 
include those identified above), the RO 
should submit copies of the veteran's 
Notice of Separation from the U.S. Naval 
Service and the August 1978 responses 
from the mayor's veterans information 
center and the Buffalo and Erie County 
Public Library.  

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO obtain from the West Haven 
VAMC all of the veteran's outstanding 
records of evaluation and/or treatment, 
from July 1998 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should, through VCAA-compliant 
notice, furnish to the veteran and his 
attorney a letter requesting that the 
veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to his petitions to reopen, the claim for 
service connection for irritable bowel 
syndrome (IBS), and the claim for a TDIU.  
The RO should invite the veteran to 
submit any pertinent evidence in his 
possession.

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claims, to include, 
regarding the claims to reopen, 
discussion of the evidentiary 
deficiency(ies) that resulted in each of 
the prior denials, along with notice as 
to what evidence is needed to establish 
each of the claims, on the merits, 
consistent with Kent (cited to and 
discussed above).  

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should arrange for the 
veteran to undergo a VA gastrointestinal 
examination, by an appropriate physician, 
at a VA medical facility. The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, to 
include a colonoscopy (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician should specifically 
indicate whether the veteran has IBS.  If 
IBS is diagnosed, the physician should 
provide an opinion as whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that IBS 
is medically related to the veteran's 
active military service, to include the 
in-service appendectomy 

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the March 1978 private evaluation 
report reflecting that the veteran had 
moderately severe IBS, an April 2004 VA 
examination which was negative for 
findings or a diagnosis of IBS, and a 
September 2007 private forensic 
evaluation revealing an impression of 
probable IBS.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

6.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


